DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

Applicant’s election without traverse of Group II, claims 6-9, spinach extract and red wine extract in the reply filed on 1/21/2021 is acknowledged.

Thus, claims 1-5 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction is hereby made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 6-9 are vague and indefinite since “in a subject” is confusing since a test tube could be a subject. Applicant is required to insert “human” in place of this term to make it clear that a human is indeed treated as applicant intends from a reading of the instant specification. Further, claim 6 is dependent on a withdrawn claim and claim 8 is not dependent on any claims. It appears that these two claims need to be re-written in proper method of use language. Correction and/or explanation is required.






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CN 104365753 A. 

	CN teaches that spinach powder (spinach extract) and dry red wine (red wine extract) are used in the same composition (a floral emollient moisturizer), see entire reference especially pages 2 and 3. Everyone goes out into the sun, thus everyone is exposed to ultraviolet rays and the damage from them to the skin. Ultraviolet radiation from the sun includes ultraviolet A radiation. Note that CN teaches that the floral emollient moisturizer has a moisturizing function which is clearly associated with skin care and is noted as used for skin care, anti-aging, etc. Clearly since we all go out into the sun, everyone will have some kind of damage to the skin and skin fibroblast caused by ultraviolet radiation inherently.
  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104365753 A. 

	CN teaches that spinach powder (spinach extract) and dry red wine (red wine extract) are used in the same composition (floral emollient moisturizer), see entire reference especially pages 2 and 3. Everyone goes out into the sun, thus everyone is exposed to ultraviolet rays and the damage from them to the skin. Ultraviolet radiation from the sun includes ultraviolet A radiation. Note that CN teaches that the floral emollient moisturizer has a moisturizing function which is clearly associated with skin care and is noted as used for skin care, anti-aging, etc. Clearly since we all go out into the sun, everyone will have some kind of damage to the skin and skin fibroblast caused by ultraviolet radiation inherently.
  

In the event it is seen that the skin or skin fibroblast is not damaged (which is not being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to apply the floral emollient moisturizer (see page 2 of CN which contains spinach extract and red wine extract and that the composition of CN is noted for its health care ingredients, skin care and anti-aging which is commonly associated with wrinkles, sunspots, etc. which are due to ultraviolet raditation from the sun) to the skin of a subject that is damaged by ultraviolet light since we all go out into the sun and since everyone’s skin will get damaged to some extend from sun exposure which is inevitable.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/         Primary Examiner, Art Unit 1655